Citation Nr: 0005969	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-08 560A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
23, 1998, Board decision, which denied a claim of entitlement 
to service connection for peripheral neuropathy and chloracne 
as secondary to Agent Orange exposure.


REPRESENATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
February 1970.

This matter comes before the Board from a May 1998 motion 
from the appellant for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of an April 1998 Board 
decision that denied service connection for peripheral 
neuropathy and chloracne as secondary to Agent Orange 
exposure.


FINDINGS OF FACT

1.  In an April 23, 1998, decision the Board denied 
entitlement to service connection for acute and subacute 
peripheral neuropathy and chloracne as secondary to Agent 
Orange exposure, finding that the veteran's claim was not 
well grounded.

2.  The veteran has alleged that service connection should 
have been granted as the evidence supported the claim; and 
that any lack of medical evidence was the VA's fault for 
refusing to acknowledge and diagnose disorders caused by 
exposure to Agent Orange; and that the Board failed to 
consider the doctrine of reasonable benefit.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error 
in the April 23, 1998, Board decision in failing to grant a 
claim for entitlement to service connection for acute or 
subactue peripheral neuropathy and chloracne as secondary to 
Agent Orange exposure fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 23, 1998, the Board issued a decision that denied 
the veteran's claim of entitlement to service connection for 
acute or subacute peripheral neuropathy and chloracne as 
secondary to Agent Orange exposure.  In May 1998, the 
veteran filed a motion for reconsideration of the April 1998 
Board decision which was subsequently denied in July 1998.  
However, the veteran was informed at that time that his 
correspondence would also be considered as a request for 
revision of the April 1998 Board decision on the grounds of 
CUE.  In March 1999, the Board notified the veteran that, it 
would not consider his motion for reconsideration as a 
motion for CUE unless he affirmatively replied within 60 
days.  A response was received from the veteran in March 
1999, confirming the veteran's intent to have his earlier 
correspondence considered as a CUE motion.  Thereafter, the 
Board forwarded a copy of the veteran's CUE motion to his 
representative and provided an opportunity to file a 
response.  After review of the claims folder, the 
representative submitted a written response, dated February 
2000, in support of the veteran's motion for revision of the 
Board's decision of April 23, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April's 1998 decision contains CUE.  That 
determination found that the veteran had failed to present 
any competent medical evidence that he had been diagnosed to 
suffer from either acute or subacute peripheral neuropathy 
or chloracne.  Thus, the Board held that the claim for 
service connection for acute or subacute peripheral 
neuropathy and chloracne as secondary to Agent Orange 
exposure was not well grounded; and therefore, was denied.

In his May 1998 motion, the moving party essentially argued 
that the Board erred in that the evidence of record did 
establish that he had acute or subacute peripheral 
neuropathy and chloracne; and specifically, that he had been 
diagnosed to have "questionable peripheral neuromapathy 
[sic]"; that it was his belief that he had these disorder 
as a result of his exposure to Agent Orange but the VA had 
refused to diagnose such disorders due to a desire to deny 
Agent Orange claims.  Such allegations do not constitute a 
valid claim of CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the veteran has raised a generic allegation 
of error concerning the April 1998 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the April 1998 decision was the product of error 
essentially because the decision failed to consider all the 
evidence, which he claimed demonstrated that he did suffer 
from acute or subacute peripheral neuropathy and chloracne.  
This argument represents a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.  

With regard to the additional medical evidence submitted in 
March 1999, the Board notes that the VA hospital discharge 
note dated January 5, 1999, does indicate a diagnosis of 
"mild Peripheral Neuropathy"; however, a review for CUE in 
a prior Board decision must be based on the evidence and the 
law that existed when that decision was made.  Thus, this 
subsequently dated evidence cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 1403(a) (1999); see also 
Damrel, supra.

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
April 23, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 23, 1998, Board decision 
on the grounds of CUE is denied.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 



